Citation Nr: 1829203	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-18 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2017. A transcript of the hearing is associated with the file.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in areas such as family relations, judgment, thinking, and mood, and includes symptoms of suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships, but not by total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have not been met.  38 U.S.C. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 9411.






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Under the General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the CAVC, or the United States Court of Appeals for the Federal Circuit. Id.  As the instant appeal was certified in October 2016, DSM-5 controls in this case.  DSM-5 does not address Global Assessment of Functioning (GAF) scores and as such these will not be considered here.

The Veteran is currently service-connected for PTSD rated at 70 percent.  He contends that an increased rating is warranted.  The Board finds that a 100 percent rating for the period on appeal is not warranted.

The Veteran underwent a VA exam for his PTSD in September 2011, at which he reported recurrent, intrusive thoughts, nightmares, difficulty sleeping, anxiety, irritability, hypervigilance, performing perimeter checks, and preferring social isolation or fishing.  The Veteran reexperienced combat trauma as recurrent and intrusive distressing recollections, dreams, and occasional feelings as if the events were reoccurring.  The Veteran had made efforts to avoid thoughts, feelings or conversation associated, as well activities places or people that arouse recollections of combat trauma.  He denied psychotic symptoms or thoughts of harming himself or others.  The Veteran was casually dressed, appropriately groomed, polite and cooperative, reliable and friendly, with a somewhat serious but mild tense and dysphoric mood.  He occasionally smiled, did not laugh or weep, and evidenced no panic attacks or obsessive rituals during the examination.  Thought content was anxious, depressive, consistent and he had no thought disorder.  He was oriented to time, place, person and purpose and the examiner estimated his intelligence is in the normal range.

VA treatment records reflect that the Veteran attended group therapy for PTSD from the beginning of the appeal period until he began to regularly attend individual sessions in August 2012.  At the individual sessions, which became more frequent in December 2012, the Veteran was alert, oriented, appropriately dressed and groomed.  No hallucinations or delusions were apparent.  The Veteran was frequently dysphoric and anxious, but his thought process remained grossly coherent.  He frequently reported hypervigilance.  The Veteran denied suicidal ideation and homicidal ideation explicitly.  He reported retiring from working as a parole officer.  He also reported becoming violent with his grandson after discovering that he had broken into the Veteran's bedroom.

In February 2014, the Veteran's physician, Dr. T.G., M.D., Ph.D., opined that the Veteran has intrusive memories, nightmares, difficulty falling asleep, anxiety and panic attacks almost every day, irritability and impulsive rage, poor concentration and memory, hypervigilance, exaggerated startle, attempts to avoid thinking about the trauma or reminiscent of the event.  Furthermore, he has restricted affect and feelings of estrangement.  Overall, Dr. T.G. opined that the Veteran was deficient in most areas.  Dr. T.G.'s opinion is probative but is more consistent with the 70 percent evaluation assigned, as it does not suggest total occupational and social impairment, but rather deficiencies in most areas.

The Veteran underwent another VA examination for his PTSD in December 2014, at which the examiner opined that the Veteran had demonstrated impaired functioning in all areas of his life.  His mental health had deteriorated and symptoms had worsened.  This was evidenced by mild memory loss, a flattened affect, difficulty understanding complex commands, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and suicidal ideation.  However, the examiner noted there were no obsessional rituals, no impaired impulse control, no disorientation towards space, time, or place, no persistent delusions or hallucinations, no grossly inappropriate behavior, nor was there a persistent danger of hurting himself or others.  The examiner observed the Veteran was able to maintain activities of daily living such as minimal hygiene.  The Veteran did describe impaired impulse control, including an episode where he "punched out" his grandson.

At the July 2017 hearing, the Veteran testified that he was socially isolated and did not notice people, but is afraid he will attack and hurt people.  The Veteran felt like something is after him and checked his doors.  He reported suicidal thoughts or thoughts of "checking out."  He was also tired every day and had no appetite.  However, he could his handle financial affairs.

As reflected in the VA examinations and treatment records, the Veteran did not evidence gross impairment in thought processes or communication.  He generally denied persistent delusions or hallucinations.  Although he occasionally had bursts of anger and irritability, he denied homicidal ideation. The Veteran frequently denied suicidal ideation but testified at the hearing that he had some suicidal thoughts. He was able to perform activities of daily living, such as maintenance of minimal personal hygiene, as evidenced by the fact that he was appropriately dressed and groomed.  The Veteran was oriented.  He had mild to moderate memory impairment noted in November 2013 and December 2014, but he was also noted to have appropriate concentration and memory and was aware of his family and past occupation as a parole officer.  He reported becoming violent with his grandson.  Accordingly, the Board finds that he does not meet the criteria for a 100 percent rating for his PTSD.

The above-noted evidence is deemed consistent with the 70 percent evaluation.  
The Veteran reported some suicidal ideation and difficulty being around others, including his family, particularly due to anger, hypervigilance, and startle response.  He was generally noted to have a dysphoric mood with anxiety.  The Veteran's violence towards his grandson reflects impaired impulse control.  However, the record does not reflect additional attacks, suggesting that the episode was an isolated event; the weight of the evidence is against finding that the Veteran represents a persistent threat of danger to himself or others.  Moreover, his deficiencies in social functioning, as noted by his tendency to self-isolate and get angry at family and friends, have been accounted for in the 70 percent evaluation already in effect throughout the rating period on appeal.  

Additionally, while recognizing the findings of suicidal ideation and some obsessional checking-type rituals, there is no showing that these symptoms have resulted in total social or occupational impairment.  Indeed, the Veteran did have contact with family and, although he had isolative tendencies he was able to participate in group therapy sessions.  Moreover, as noted in the 2011 examination, the Veteran had been married for 48 years and had 2 children.  He went to church and would occasionally go bowling.  It was noted that he got along well with family and friends.  He also read and could participate in shopping and other chores.  In his recent hearing he noted that he went to the gym.  All of these findings weigh against a 100 percent evaluation for total social and occupational impairment.

Accordingly, the Board finds that the preponderance of evidence is against a rating in excess of 70 percent for PTSD for the entire period on appeal.  As the preponderance of the evidence most closely approximates the 70 percent rating, there is no doubt to be resolved, and the claim therefore must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.  


ORDER

Entitlement to a rating for PTSD in excess of 70 percent is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


